DETAILED ACTION
In view of the Appeal Brief filed on March 21, 2022, PROSECUTION IS HEREBY REOPENED. A new Non-Final action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747 
                                                                                                                                                                                                       Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of the Banzai reference (NPL 2007) and further in view of the Electrotape reference (NPL 2019).
4.	Regarding claim 1, the admitted prior art discloses:
	an engine cover system [Paragraph 0003 of specification], comprising:
	a metal cover having a seal aperture (FIG. 5 of admitted prior art of Applicant’s specification and drawings) that receives a radial shaft seal including a seal lip adapted to engage a shaft (FIG. 5);
	a plastic covering over top of the radial shaft seal and spanning across the seal aperture (FIG. 5) [Paragraph 0003].  
	The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose that the covering is a plastic film that is adhered.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is a covering that is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose that the covering is a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a covering that is a plastic film.  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes a plastic film that is adhered, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
5.	Regarding claim 2, the admitted prior art fails to disclose:
wherein the plastic film is a poly film.
The Electrotape reference teaches it is conventional in the art of plastic film to provide as taught in (Page 1) wherein the plastic film is a poly film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes wherein the plastic film is a poly film, as clearly suggested and taught by the Electrotape reference, in order to allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
6.	Regarding claim 3, the admitted prior art fails to disclose:
	wherein the plastic film includes adhesive on a surface thereof.  
The Electrotape reference teaches it is conventional in the art of plastic film to provide as taught in (Page 1) wherein the plastic film includes adhesive on a surface thereof (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes wherein the plastic film includes adhesive on a surface thereof, as clearly suggested and taught by the Electrotape reference, in order to allow protection of duct systems from dirt, dust, and debris during transport (Page 1).
7.	Regarding claim 4, the admitted prior art further discloses:
	the radial shaft seal (FIG. 5).  
	The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose an adhered plastic film.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a plastic film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes an adhered plastic film, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
8.	Regarding claim 5, the admitted prior art further discloses:
the metal cover (FIG. 5).
The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose an adhered plastic film.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a plastic film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes an adhered plastic film, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
9.	Regarding claim 6, the admitted prior art further discloses:
wherein the metal cover is stamped from aluminum [Paragraph 0003 of Applicant’s specification].
10.	Regarding claim 7, the admitted prior art fails to disclose:
wherein the plastic film includes two plastic films applied on opposite sides of the metal cover.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use two plastic films applied on opposite sides of the metal cover, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-B & VI-C).  
11.	Regarding claim 8, the admitted prior art further discloses:
	the radial shaft seal (FIG. 5).
	The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose an adhered plastic film.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a plastic film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes an adhered plastic film, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
12.	Regarding claim 9, the admitted prior art further discloses:
	the metal cover (FIG. 5).
The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose an adhered plastic film.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a plastic film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes an adhered plastic film, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
13.	Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, the Goto reference (US Patent Publication No. 2017/0101960), and further in view of the Banzai reference and further in view of the Electrotape reference.  
14.	Regarding claim 10, the admitted prior art discloses:
	a method of preparing an engine cover for shipping [Paragraph 0003 of specification], comprising:
	stamping a metal cover to include a seal aperture [Paragraph 0003] (FIG. 5);
	mounting a radial shaft seal within the seal aperture of the metal cover [Paragraph 0003];
	covering over top of the radial shaft seal and spanning across the seal aperture (FIG. 5).
	The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose a plurality of mounting apertures and that the covering is a plastic film that is adhered.
	The Goto reference teaches that it is well known in the art of engine covers to provide as taught in (FIG. 1) an engine cover including a plurality of mounting apertures (16) (FIG. 1).  Such configurations/structures would allow for a cover structure for an internal combustion engine [Paragraph 0054].  
	The combination of the admitted prior art and the Goto reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose that the covering is a plastic film that is adhered.   
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is a covering that is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Goto reference and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose that the covering is a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a covering that is a plastic film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes a plurality of mounting apertures and a plastic film that is adhered, as clearly suggested and taught by the Goto reference the Banzai racing reference and the Electrotape reference, in order to allow for a cover structure for an internal combustion engine [Paragraph 0054], preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
15.	Regarding claim 11, the admitted prior art fails to disclose:
wherein the plastic film is a poly film.
The Electrotape reference teaches it is conventional in the art of plastic film to provide as taught in (Page 1) wherein the plastic film is a poly film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes wherein the plastic film is a poly film, as clearly suggested and taught by the Electrotape reference, in order to allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
16.	Regarding claim 12, the admitted prior art fails to disclose:
	wherein the plastic film includes adhesive on a surface thereof.
The Electrotape reference teaches it is conventional in the art of plastic film to provide as taught in (Page 1) wherein the plastic film includes adhesive on a surface thereof (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes wherein the plastic film includes adhesive on a surface thereof, as clearly suggested and taught by the Electrotape reference, in order to allow protection of duct systems from dirt, dust, and debris during transport (Page 1).
17.	Regarding claim 13, admitted prior art further discloses:
	the radial shaft seal (FIG. 5).  
	The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose an adhered plastic film.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a plastic film (Page 1).  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes an adhered plastic film, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
18.	Regarding claim 14, the admitted prior art further discloses:
the metal cover [Paragraph 0003 of specification].
The admitted prior art discloses the invention as essentially claimed.  However, the admitted prior art fails to disclose an adhered plastic film.  
	The Banzai racing reference teaches that it is well known in the art of engine shipping and transport to place duct tape or masking tape to seal all engine openings which is adhered.  Such configurations/structures would allow the covering to prevent any foreign items from falling into the engine (item number 4).  
	The combination of the admitted prior art and the Banzai reference teaches the invention as essentially claimed.  However, the modified admitted prior art fails to disclose a plastic film.  
	The Electrotape reference teaches that it is conventional in the art of covering openings to use a plastic film.  Such configuring/structures would allow protection of duct systems from dirt, dust, and debris during transport (Page 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the admitted prior art, such that the system further includes an adhered plastic film, as clearly suggested and taught by the Banzai racing reference and the Electrotape reference, in order to allow preventing any foreign items from falling into the engine (item number 4) and protection of duct systems from dirt, dust, and debris during transport (Page 1).
19.	Regarding claim 15, the admitted prior art further discloses:
wherein the metal cover is stamped from aluminum [Paragraph 0003 of specification].
20.	Regarding claim 16, the Goto reference fails to disclose:
wherein the plastic film includes two plastic films applied on opposite sides of the metal cover.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use two plastic films applied on opposite sides of the metal cover, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-B & VI-C).  
Response to Arguments
21.	This Non Final Office Action reopens prosecution in light of the Appeal Brief filed on March 21, 2022.  The Office believes the reasons for rejection were sufficient in the previous rejection, however, the Office provides these additional reasons and rejections to clearly show that the claims as presented are not in condition for allowance. 
Conclusion
22.	 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747